DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's After-Final amendment, filed on February 26 of 2021, has been entered.  No claim has been amended, or added.  Claims 1 and 5-7 have been cancelled.  Claims 2-4 are still pending in this application, with only claim 2 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
TITLE.	Display Device having Frame Member with Folded-Back Portion Bonded to Sealing Member.

Allowable Subject Matter
Claims 2-4 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a display device including a display panel; a lighting device provided behind the display panel, and including a light emitting member to project light towards the display panel and frame member surrounding the light emitting member from an outer side; a housing accommodating the display panel and the lighting device, and including an opening facing the display panel; and a sealing member sealing the opening of the frame member.  The frame member is fixed to the housing with a fixing member, and extends from the lighting device to the sealing member, with an end of the frame member including a folded portion folded back towards the lighting device and bonded to the sealing member by an adhesive
While the use and advantages of display backlights, specifically those bonded to display sealing members, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants'  invention, specifically a frame member fixed to the housing by a fixing member and including an end with a folded-back portion bonded to the sealing member, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 
/Ismael Negron/
Primary Examiner
AU 2875